Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s request for reconsideration/response of 12 March 2022.  Claims 14-25 and 28-32 are pending and have been considered as follows.  
Response to Arguments
Applicant's arguments with respect to the rejections of claims 14-25 and 28-32 under 35 USC 103  have been fully considered but they are not persuasive.
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant argues that Applicant’s device is triggered by the internal temperature of the vehicle when the windows and doors of the vehicle are closed or substantially closed and then once that is determined, the system determines if there is a living organism in the vehicle.  Applicant argues that neither Avrahami, Matos or Dulin teach systems that are triggered by determinations that are distinct from the present claims.  In other words, applicant argues that neither Avrahami, Matos or Dulin teach that the device/system is triggered by a determination that the windows and doors are closed and the temperature reaches a certain threshold and that only after such determination is the presence of a living organism (person) determined.  
The Examiner has carefully considered such arguments and respectfully points out that the Examiner did not use Avrahami, Matos nor Dulin to teach that the system is triggered based on an initial determination that the temperature inside the vehicle reaches a threshold, as the Examiner found such arguments persuasive after they were presented in the Response filed 21 July 2021.  As such, the Examiner used Mankame to teach such feature.  
Applicant explicitly argues that Applicant's provisional does specify the system is triggered through the detection of a dangerous temperature. Applicant argues that 
…Applicant's provisional does specify the system is triggered through the detection of a dangerous temperature. In Applicant's provisional application, in paragraph 3, Applicant first describes the types of sensors the system is equipped with, i.e., sensors similar to an EKG, and motion sensors on the rear-view mirror. Additionally there would be a headliner light that would always remain activated at all times. Applicant goes on to specify that the safety alarm will not activate unless the vehicle is at a dangerous temperature. The Applicant then further specifies that a further requirement is the windows of the vehicle being closed or substantially closed before activation of the safety system occurs. This is exactly what the Applicant is claiming. Applicant specifically states that the system is activated through a dangerous heat condition therefore, Mankame does not constitute prior art as the Applicant's provisional application provides support and Applicant should be provided priority to the date of filing of the application. 

The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  As pointed out by applicant, Applicant’s provisional application states that the system “will not activate a safety alarm unless vehicle is at a dangerous temperature inside the car which might be 70, 80 or 90 degrees.” (Applicant’s provisional specification, paragraph 3, lines 6-7).  The activation discussed at this sentence is clearly the activation of the safety alarm and not the activation of the system itself.  Moreover, applicant’s provisional specification goes on to say that immediately after activation, the windows of the vehicle are lowered.  Nothing in applicant’s provisional specification, either explicitly or inherently, teaches that the system is triggered based on a temperature detection reaching a threshold and then the detection of a living organism is detected.  Even if applicant argues that “a safety alarm” is the same as the “system” of the current claims (which the Examiner does not agree that such interpretation is reasonable), the provisional still only teach that the windows are closed immediately after the detection of a temperature threshold being reached, not the detection of a living organism after “the safety alarm” is activated.  As such, the Examiner respectfully disagrees that applicant’s provisional application/specification provides sufficient support for applicant’s arguments that Applicant’s device is triggered by the internal temperature of the vehicle when the windows and doors of the vehicle are closed or substantially closed and then once that is determined, the system determines if there is a living organism in the vehicle.  Therefore, Mankame (which has an effective filing date of 06 October 2014) does constitute prior art as the limitations of the present claims cannot claim priority back to applicant’s provisional application and therefore have an effective filing date of 23 June 2015.  
With respect to applicant’s arguments regarding claims 18, 22-25 and 28-32, applicant has not provided any specific arguments different from those addressed above, as such the Examiner respectfully points to the above response with respect to such claims.  
Based on the foregoing, the rejection of claims 14-25 and 28-32 are maintained herein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami et al. US Patent Publication No. (2016/0249191) hereafter referred to as Avrahami, in view of Matos US Patent Publication No. (2014/0266662) hereafter referred to as Matos and further in view of Dulin US Patent No. (6,922,622) hereafter referred to as Dulin and further in view of Mankame et al. US Patent Publication No. (2016/0096412).
Regarding claim 14,
Avrahami discloses;
A child safety alert system (see at least) [0013]) comprising: 
a vehicle (“vehicle (102)” (see at least) [0013]); 
a plurality of sensors electrically connected to said vehicle ((see at least) [0020]-[0022] (the system uses many sensors to detect and report on occupants in a vehicle)); 
a plurality of alarms electrically connected to said plurality of sensors (see at least) [0030] (the system discloses a warning system to transmit to parties inside and outside of the vehicle that an emergency is happening to the vehicle.)); 
a global positioning system connected to said vehicle (“a global positioning system (GPS) device)” (see at least) [0019]); 
a computer within said vehicle, said computer electrically connected to said plurality of sensors, said plurality of alarms and said global positioning system (“in-vehicle warning system (110)” (see at least) [0015]); 
a primary power supply electrically connected to said vehicle (see at least) [0014] (every vehicle has a primary power supply in an engine that either uses electrical energy from a battery or combustion fuel to create an electrical current from mechanical energy through a vehicle alternator.)); 
Avrahami does not disclose “and a secondary power supply electrically connected to said primary power supply”;
Matos discloses;
(“12-volt rechargeable battery (204)” (see at least) [0021]-[0025] (The system separates the vehicle power supply from the battery power supply of the child seat alarm device so that when the vehicle is turned on the system is powered by the vehicles electrical system, and charging the alarm systems battery. When the vehicle is turned off the battery from the alarm system provides power to the alarm system.)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to combine the inventions of Avrahami and Matos, as both systems disclose sensing a child in a car seat. Matos further discloses that an alarm system in the car seat has a separate power source form the vehicle and is used when the vehicle is off to sense the child in the car seat.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing different sensors in a vehicle to trigger an alarm of the vehicle, when a vehicle occupant is in danger). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
While Avrahami discloses that the system is configured to control one or more components of the vehicle including the windows and to open one or more windows in response to the interior cabin temperature reaching or exceeding a threshold defining unacceptable temperatures (see at least [0038]), which implies that the windows are in a closed position, Avrahami as modified by Matos do not specifically teach wherein said system is configured to activate one the internal vehicle temperature reaches a threshold and the vehicle windows are closed or nearly closed.  However, such matter is taught by Dulin (see at least col. 1, lines 15-52 and col. 7, lines 17-47 and Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the invention of Avrahami as modified by Matos, using the system of Dulin as both systems are directed to the detection of an occupant in a vehicle that has been unintentionally left and/or is being subjected to dangerous conditions inside the vehicle.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing different sensors in a vehicle to trigger an alarm of the vehicle, when a vehicle occupant is in danger). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
While Avrahami as modified by Matos in view of Dulin teaches the detection of a temperature threshold being reached and the vehicle windows being closed, Avrahami as modified by Matos in view of Dulin do not explicitly teach that the system only activates (in other words the initial step) when the temperature reaches a threshold and the windows are closed.  However, such matter is suggested by Mankame et al. (see at least Fig. 2 and ¶[0014]-[0015] which teaches that first an inhospitable environmental condition is detected prior to the detection of an occupant or any further activation of the system).  The Examiner notes that while Mankame et al. would not constitute prior art against the subject matter of the present claims claiming priority back to the US provisional application 61/998,324 filed 24 June 2014, the specific subject matter claimed in this limitation is not present or disclosed in said US provisional application and thus does not have priority back to 24 June 2014.  The provisional application only teaches that the safety alarm will not activate unless a dangerous temperature is detected, but does not disclose that the system will only activate based on a dangerous temperature detection.  As such, Mankame et al. does qualify as prior art against this limitation.  
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the teachings of Mankame et al. which teaches the detection on inhospitable environmental conditions before the detection of a vehicle occupant (activating the system) with the teachings of Avrahami as modified by Matos in view of Dulin, as all of the systems are directed to the detection of an occupant in a vehicle that has been unintentionally left and/or is being subjected to dangerous conditions inside the vehicle.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply rearranging the order of steps in the process or the step which specifically triggers the activation of the system). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 15,
The system of claim 14 
Avrahami discloses;
wherein said plurality of sensors further comprises a temperature sensor (“the one or more environmental sensors (128) may include, for example, a temperature sensor” (see at least) [0022]), an electrocardiogram sensor (“heart rate sensor.” (see at least) [0023] (the system detects heart rate and as such is considered an EKG sensor)), a motion sensor (“motion sensor”(see at least) [0023]], and a voice activated recording sensor (“microphone” (see at least) [0023], [0034] (the system having audio sensor to detect vehicle occupants would record sound in the vehicle in reference to an occupant of the vehicle to detect the presence of an occupant.)).;
Regarding claim 16,
The system of claim 15 
Avrahami discloses;
wherein said plurality of alarms further comprises a visual alarm (“flash one or more lights of the vehicle (102)” (see at least) [0038] (the system flashes the vehicle lights which is a visual alarm).
Regarding claim 17,
The system of claim 16 
Avrahami discloses;
wherein said visual alarm is a stroboscopic lamp (“flash one or more lights of the vehicle (102)” (see at least) [0038] (the system flashes the vehicle lights making the light stroboscopic as they are flashing instead of in a steady on or off state.)). 
Regarding claim 19,
The system of claim 16 
Avrahami discloses;
wherein said plurality of alarms further comprises an audible alarm having a range of at least as far as 300 yards (“may activate the vehicle's (102) horn,” (see at least) [0038] (honking the vehicle horn is considered an audible alarm. A car horn is able to be heard from 300 yards away.));

Regarding claim 20,
The system of claim 19 
Avrahami, as modified by Matos, does not specifically disclose “wherein said audible alarm emits a recognizable statement.”;
However, Dulin teaches, audio sensor (see at least) col 4 lines 18-39 (the system transmits an audible message such as "Warning, interior temperature is too high, Open Window".)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the invention of Avrahami as modified by Matos, using the system of Dulin as both systems are directed to the detection of an occupant in a vehicle that has been unintentionally left and/or is being subjected to dangerous conditions inside the vehicle.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing different sensors in a vehicle to trigger an alarm of the vehicle, when a vehicle occupant is in danger). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 21,
The system of claim 20 
Avrahami discloses;
wherein said computer contains preprogrammed emergency numbers (see at least) [0037] (the system sends a message to a third-party emergency service and that message can be a phone call, as such the third-party emergency service phone number would have to be preprogramed into the system to make the call such as the USA’s universal emergency number 911.)).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Avrahami and Matos and Dulin and Mankame et al. as applied to claim 17, above, and further in view of Yang US Patent No. (6,181,243) hereafter referred to as Yang.
Regarding claim 18,
The system of claim 17, 
Avrahami, as modified by Matos and Dulin, do not specifically disclose “Wherein said stroboscopic lamp is purple”;
Yang discloses;
 (see at least) col 3 lines 11-27 (The system has an emergency signal light that flashes with a purple light.);
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention, to combine Avrahami, as modified by Matos, and Yang, both systems are directed to controlling the flashing of lights in a vehicle to demonstrate an emergency in the vehicle. Yang further discloses that the flashing emergency light could be the color purple.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing different sensors in a vehicle to trigger an alarm of the vehicle, when a vehicle occupant is in danger). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.



Claims 22-25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami in view of Dulin US Patent No. (6,922,622) hereafter referred to as Dulin and further in view of Mankame et al. US Patent Publication (US 2016/0096412).
Regarding claim 22,
Avrahami discloses;
A method of detecting and alerting of a living organism in a locked heated vehicle (see at least) [0013]-[0014], [0022], [0026], [0035], [0038], [0045] (the system detects an occupant in the vehicle, the system detects if the vehicle is heated either by the environment or from the air conditioning system. The system also detects the lock and unlock state of the vehicle door locks)), said method comprising the following steps: 
continuously monitoring the internal temperature of said vehicle for a predefined temperature, said continuously monitoring of said internal temperature performed by a temperature sensor (“the one or more environmental sensors (128) may include, for example, a temperature sensor” (see at least) [0022] and [0031]),
detecting said predefined temperature, said detecting of said predefined temperature performed by said temperature sensor (see at least) [0013]-[0014], [0022], [0026], [0035] (the system has temperature thresholds and as such would have a predetermined temperature to set the threshold temperature.))
…determine whether said living organism is present in said vehicle (“heart rate sensor.” (see at least) [0023] (a living organism is detected as the system takes heart beat and other vital signs and would be able to determine a living or dead organism as no reading would come from a dead organism)], said plurality of sensors comprising at least one EKG sensor (“heart rate sensor.” (see at least) [0023] (the system detects heart rate and as such is considered an EKG sensor)), at least one motion sensor (“motion sensor”(see at least) [0023]], and at least one audible sensor (“microphone” (see at least) [0023], [0034] (the system having audio sensor to detect vehicle occupants would record sound in the vehicle in reference to an occupant of the vehicle to detect the presence of an occupant.));
detecting for presence of said living organism by taking pulse readings at strategic locations within said vehicle (“heart rate sensor.” (see at least) [0023] (The instant application does not specify what is a strategic location and as such would be left to the vehicle designer to determine what they believe would be strategic to their application. The system of Avrahami has sensors that take pulse readings of the occupant so it is assumed that they are placed at locations providing the best angle to get the optimum reading of the occupants pulse rate.)) scanning the interior of said vehicle for motion, (“motion sensor”(see at least) [0023], (the system has motion sensors to detect motion of the occupants, as such it is understood that the motion sensors are scanning the interior of the vehicle for motion to detect vehicle occupants.)), and recording for sound within said vehicle (“microphone” (see at least) [0023], [0034] (the system having audio sensor to detect vehicle occupants would record sound in the vehicle in reference to an occupant of the vehicle to detect the presence of an occupant.));
if any sensor of said plurality of sensors detects the presence of said living organism in said vehicle, then, transmitting a signal to a computer (“in-vehicle warning system (110)” (see at least) [0015]) within said vehicle, wherein said computer is electrically connected to said plurality of sensors, a plurality of alarms (see at least) [0030] (the system discloses a warning system to transmit to parties inside and outside of the vehicle that an emergency is happening to the vehicle.)); and a global positioning system (“a global positioning system (GPS) device)” (see at least) [0019]);
simultaneously lowering all windows of said vehicle (“(e.g., block 432), and/or unlock one or more doors and/or lower one or more windows of the vehicle (102)” (see at least) page 1-5, [0030]-[0046]); 
contacting first responders (see at least) [0037] (the system sends a message to a third-party emergency service and that message can be a phone call, as such the third-party emergency service phone number would have to be preprogramed into the system to make the call such as the USA’s universal emergency number 911.)).
and family of said living organism (see at least) [0037] (the system sends a message to the operator of the vehicle. The operator of the vehicle could be the parent of the child left in the vehicle,.));
Communicating via text message to said first responders and said family of said living organism (see at least) [0037] (the system sends a message to the operator of the vehicle and that message can be a text message.));
Transmitting the global positioning system position of said vehicle to said first responders and said family (“the location of the vehicle (102), and/or any other information to facilitate the operator of the vehicle and/or third-party emergency services personnel in locating the vehicle and/or responding to the emergency event. (see at least) [0037] (the operator of the vehicle could be the parent of the child left in the vehicle, third-party emergency services personnel could be first responders);
And activating said plurality of alarms comprising a visual alarm (“flash one or more lights of the vehicle (102)” (see at least) [0038] (the system flashes the vehicle lights which is a visual alarm);
and an audible alarm (“may activate the vehicle's (102) horn,” (see at least) [0038] (honking the vehicle horn is considered an audible alarm.));
While Avrahami discloses that the system is configured to control one or more components of the vehicle including the windows and to open one or more windows in response to the interior cabin temperature reaching or exceeding a threshold defining unacceptable temperatures (see at least [0038]), which implies that the windows are in a closed position, Avrahami does not specifically disclose “if said predefined temperature is detected and the vehicle windows are closed or nearly closed…” or  “opening trunk of said vehicle”;
However, Dulin teaches, audio sensor (see at least) col 9 lines 17-32 (the system having audio sensor to detect vehicle occupants would record sound in the vehicle in reference to an occupant of the vehicle to detect the presence of an occupant.)); open a trunk (see at least) claim 11) and detecting that the vehicle windows are closed or nearly closed (see at least col. 1, lines 15-52 and col. 7, lines 17-47 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the inventions of Avrahami and Dulin, because inventions of Avrahami and Dulin both are to child safety systems to alert others that a child is trapped in a hot vehicle and to operate the vehicle in such a manner as to allow the flow of fresh air to cool the vehicle or at least to provide and exit from the vehicle to the occupants.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply providing different sensors in a vehicle to trigger an alarm of the vehicle, when a vehicle occupant is in danger). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Avrahami as modified by Dulin does not explicitly teach that if said predefined temperature is detected, then sending a signal to a plurality of sensors to determine whether said living organism is present in said vehicle (emphasis added).  However, such matter is suggested by Mankame et al. (see at least Fig. 2 and ¶[0014]-[0015] which teaches that first an inhospitable environmental condition is detected prior to the detection of an occupant or any further activation of the system).  The Examiner notes that while Mankame et al. would not constitute prior art against the subject matter of the present claims claiming priority back to the US provisional application 61/998,324 filed 24 June 2014, the specific subject matter claimed in this limitation is not present or disclosed in said US provisional application and thus does not have priority back to 24 June 2014.  The provisional application only teaches that the safety alarm will not activate unless a dangerous temperature is detected, but does not disclose that the system will only activate based on a dangerous temperature detection.  As such, Mankame et al. does qualify as prior art against this limitation.  
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the teachings of Mankame et al. which teaches the detection on inhospitable environmental conditions before the detection of a vehicle occupant (activating the system) with the teachings of Avrahami as modified by Matos in view of Dulin, as all of the systems are directed to the detection of an occupant in a vehicle that has been unintentionally left and/or is being subjected to dangerous conditions inside the vehicle.  Moreover, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply rearranging the order of steps in the process or the step which specifically triggers the activation of the system). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 23,
The method of claim 32 
Avrahami discloses;
wherein contacting is telephonic (see at least) [0037] (the system sends a message to the operator of the vehicle and that message can be in the phone of a phone call.));
Regarding claim 24,
The system of claim 19 
Avrahami does not discloses “wherein said audible alarm emits a recognizable statement.”;
However, Dulin teaches, audio sensor (see at least) col 4 lines 18-39 (the system transmits an audible message such as "Warning, interior temperature is
too high, Open Window"..)).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the inventions of Avrahami and Dulin, because inventions of Avrahami and Dulin both disclosed as using various sensors to detect the presence of a passenger in a vehicle. Dulin further discloses transmitting an audio message in recognizable statement to an occupant of the vehicle. 
Regarding claim 25,
The method of claim 22 
Avrahami discloses;
wherein said plurality of alarms further comprises an audible alarm having a range of at least as far as 300 yards (“may activate the vehicle's (102) horn,” (see at least) [0038] (honking the vehicle horn is considered an audible alarm. A car horn is able to be heard from 330 yards away.));
Regarding claim 28,
The method of claim 25 
Avrahami does not disclose “wherein said predefined temperature is at least 68 degrees Fahrenheit.
Dulin discloses;
 (see at least) col 3 lines 30-57, col 4 lines 18-60 (the temperature can be set to a predetermined temperature of 68 degrees. As the system can be set to read and have a set point to activate an alarm and control vehicle functions between 60 and 92 degrees Fahrenheit)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention, to combine Avrahami and Dulin, both systems are directed detecting and controlling vehicle controls due to sensed temperatures. Dulin further discloses a range of temperatures to set as presets for the system to control vehicle controls when sensing the predetermined temperature.
Regarding claim 29,
The method of claim 25 
Avrahami does not disclose “wherein said predefined temperature is at least 70 degrees Fahrenheit.
Dulin discloses;
 (see at least) col 3 lines 30-57, col 4 lines 18-60 (the temperature can be set to a predetermined temperature of 70 degrees. As the system can be set to read and have a set point to activate an alarm and control vehicle functions between 60 and 92 degrees Fahrenheit)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention, to combine Avrahami and Dulin, both systems are directed detecting and controlling vehicle controls due to sensed temperatures. Dulin further discloses a range of temperatures to set as presets for the system to control vehicle controls when sensing the predetermined temperature.
Regarding claim 30,
The method of claim 25 
Avrahami does not disclose “wherein said predefined temperature is at least 80 degrees Fahrenheit.
Dulin discloses;
 (see at least) col 3 lines 30-57, col 4 lines 18-60 (the temperature can be set to a predetermined temperature of 80 degrees. As the system can be set to read and have a set point to activate an alarm and control vehicle functions between 60 and 92 degrees Fahrenheit)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention, to combine Avrahami and Dulin, both systems are directed detecting and controlling vehicle controls due to sensed temperatures. Dulin further discloses a range of temperatures to set as presets for the system to control vehicle controls when sensing the predetermined temperature.
Regarding claim 31,
The method of claim 25 
Avrahami does not disclose “wherein said predefined temperature is at least 90 degrees Fahrenheit”
Dulin discloses;
 (see at least) col 3 lines 30-57, col 4 lines 18-60 (the temperature can be set to a predetermined temperature of 90 degrees. As the system can be set to read and have a set point to activate an alarm and control vehicle functions between 60 and 92 degrees Fahrenheit)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention, to combine Avrahami and Dulin, both systems are directed detecting and controlling vehicle controls due to sensed temperatures. Dulin further discloses a range of temperatures to set as presets for the system to control vehicle controls when sensing the predetermined temperature.
Regarding claim 32,
The method of claim 23 
Avrahami discloses;
wherein said visual alarm is a stroboscopic lamp. (“flash one or more lights of the vehicle (102)” (see at least) [0038] (the system flashes the vehicle lights making the light stroboscopic as they are flashing instead of in a steady on or off state.)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519. The examiner can normally be reached Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trammell can be reached on 571-272-6712. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNE MARIE ANTONUCCI
Supervisory Patent Examiner
Art Unit 3666A



/ANNE MARIE ANTONUCCI/           Supervisory Patent Examiner, Art Unit 3666